Citation Nr: 0016065	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1954 to 
March 1956 and from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in essence, implemented an April 
1994 Board decision granting service connection for bilateral 
pes planus.  The June 1994 rating decision assigned a zero 
percent rating for this condition.  

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In April 1999, 
the Board remanded this claim for additional development.  
While the case was on remand, a September 1999 rating 
decision assigned a 10 percent rating for the  bilateral pes 
planus.  However, this was not a full grant of the benefit 
sought on appeal because a higher rating is available under 
Diagnostic Code 5276.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board.  


FINDING OF FACT

The veteran's bilateral pes planus is no more than moderate 
in extent.





CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral pes planus is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, and 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  Here, the veteran 
perfected his appeal as to the initial rating assigned for 
his flat feet.  Therefore, his claim continues to be well 
grounded as long as the rating schedule provides a higher 
rating for the service-connected condition.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a).  Reexamination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

The RO provided the veteran appropriate VA examinations.  The 
examination reports provide sufficient evidence to rate the 
service-connected disorder properly.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected condition 
since he was examined in 1999.  There is no indication of VA 
or private medical records that have not been obtained.  The 
RO complied with the Board's 1999 Remand instructions.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran has disagreed with the initial rating assigned 
for his flat feet.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Supplemental Statements of the Case (SSOCs) provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected bilateral pes planus.  Throughout the 
course of this appeal, the RO has evaluated all the evidence 
of record in determining the proper evaluation for the 
veteran's service-connected disability.  The rating decision 
that granted service connection for this condition considered 
all the evidence of record in assigning the original 
disability rating.  The RO did not limit its consideration to 
only the recent medical evidence.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since this claim is on appeal from the 
initial rating assigned in 1990, all evidence from 1990 to 
the present must be considered in determining the appropriate 
evaluation for the veteran's flat feet, and whether staged 
ratings are appropriate.
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id..

The veteran's service-connected bilateral pes planus is 
evaluated under 38 C.F.R. § 4.71a, Code 5276.  The assigned 
10 percent disability rating requires moderate acquired 
flatfoot, either unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 20 percent disability rating is warranted for 
severe unilateral acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent disability 
rating is warranted for severe bilateral acquired flatfoot 
with the same rating criteria.

As indicated above, the Board must look at all the evidence 
since 1990 in evaluating this claim.  However, there is no 
objective evidence as to the severity of the veteran's 
bilateral pes planus between 1990 and 1995.  VA outpatient 
treatment records for this time period reveal no complaints 
concerning the veteran's feet.  Although it is possible that 
he experienced increased symptoms during this time period, 
there is no evidence from which the Board may conclude that 
the flat feet were more than mild.  The level of disability 
from the veteran's flat feet was not so disabling that he 
complained of, or sought treatment for, it between 1990 and 
1995.

The medical evidence from 1995 to the present clearly shows 
that the veteran has bilateral pes planus.  This is, however, 
of a mild level.  The severity of the veteran's flat feet has 
been classified as mild, both on x-ray in 1995 and by the VA 
examiners in 1995 and 1999.  His pes planus deformities are 
of such a slight nature that his feet look anatomically 
normal, and there is "very slight evidence" of flattening 
of the arches with weightbearing only.  In other words, the 
arches have not collapsed.  There are no deformities of the 
feet, such as pronation or abduction.  The feet have not been 
reported swollen on examination or in the course of 
outpatient treatment.  There has been no soft tissue swelling 
or increased heat around the feet.  There are no skin or 
vascular abnormalities.  There is no medical evidence that 
the weight-bearing line is over or medial to the great toe or 
that the veteran has inward bowing of the tendo achillis.  

X-rays have shown mild degenerative changes of the feet.  VA 
outpatient treatment records from 1995 to 1999 show that the 
veteran has complained of painful motion at times.  In fact, 
although he has received podiatry treatment since 1995, it 
has been primarily for his bilateral hallux valgus 
deformities, with no findings concerning his flat feet until 
1998.  He apparently uses orthotics, as noted by an April 
1999 VA progress note.  In 1995, he was treated for calluses 
on the fourth metatarsal.  However, the evidence does not 
show that such callus is characteristic of severe pes planus.

The assigned 10 percent evaluation under Diagnostic Code 5276 
contemplates pain on manipulation and use, so consideration 
of additional functional loss due to pain and weakness under 
38 C.F.R. § 4.40 is not indicated.  38 C.F.R. § 4.14.  
Moreover, there is no evidence of increased functional loss, 
such as walking with a limp or using a cane for ambulation.  
The veteran is able to bear weight on his feet.  His feet 
remain flexible despite the flat foot deformities.  He 
reported during the 1999 VA examination that he does not have 
flare ups, and the examiner concluded that the veteran's flat 
feet do not inhibit normal activity.

There is no evidence that the veteran has any further 
functional impairment due to his flat feet.  He has not 
alleged such, and the medical evidence does not show any 
specific findings of function loss.  The veteran's only 
complaints have been pain from time to time.  While the Board 
is required to consider the effect of pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints, standing alone, without any objective evidence of 
functional loss, do not warrant a higher rating.  

There are no allegations in the record that the veteran's 
flat feet have in any manner interfered with his earning 
capacity, which is the primary purpose of VA disability 
benefits.  In fact, he stated during the 1999 VA examination 
that he had not missed any time from work as a result of his 
feet.  Accordingly, a rating in excess of 10 percent is not 
warranted.  The current 10 percent disability rating 
adequately compensates for any functional loss the veteran 
has as a result of his flat feet. 

The preponderance of the evidence is against a rating in 
excess of 10 percent.  There is no reasonable doubt to be 
resolved in the veteran's favor.  



ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

